CAUSE NO: 13-14-00665-CV


J?   ERIC DRAKE                                 THIRD COURT OF APPEALS
                                        §
                         Appellant      §
                                        §                                 March 2, 2015
     VS                                 §
                                        §
     KASTL LAW P.C. ET AL               §       AUSTIN TEXAS


                         Defendants


                  APPELLANTS* MOTION TO TRANSFER TO                              received^
                 IMPROPER COUNTY AND CHANGE OF VENUE                             MAR 02 2015
                                                                            JWRocowa-oFAppois
     TO HONORABLE SAID JUDGE:


           COMES NOW, Appellant, Eric Drake and respectfully request that

     the above cause of action is transferred to an improper country or venue in

     the interest ofjustice and impartiality.

            1.    Appellant Eric Drake believes that this Court has been unfair

     and hostile toward him. He respectfully requests to have the above cause of

     action transferred to the Twelve Court of Appeals if none of those justices

     are past attorney generals, or are relatives of Scot Graydon, or relatives to

     any of the defendants in the above suit.

           2.     The Appellant is filing this motion to transfer after experiencing

     wrongful, bias, and perjured actions of this Court and the possibility of


     APPELLANT'S MOTION TO TRANSFER TO IMPROPER COUNTY/VENUE                PAGE 1




                                                                                                /
     local prejudiced because of the people involved are influential in the

^   juridical community in Travis County, Texas.
           3.    Appellant requests a hearing on his motion to transfer. He

    believes that any nonbiased and impartial appellate court would agree with
    his legal opinion in his original brief—yet, Appellant does not believe that

    this Court would rule impartiality when a assistant attorney general is being
    accused of committing a felony offense. It is Appellant's opinion that this
    Court will possibly try and assist Scot Graydon, rather than justly rule onthe
    above cause and punish him for his outlandish but intentional unethical and

    criminal behavior.


          4.     Appellees cannot claim that there would be any hardships to
    have the above caused transferred to another court of appeals. There are no
    witnesses to testify in this case, and an appellate court may not even allow
    oral arguments. The balance to "justice" out weighs leaving the above matter

    in this Court, which have shown bias towards Drake. Moreover, there is the

    possibility that Graydon would be given special treatment by this Court

    because he is an assistant attorney general by those who have worked with

    this state agency (AGO) before who are justices in this Court. Thus, the

    transfer that the Appellant is seeking would not impose any hardship or

    APPELLANT'S MOTION TO TRANSFER TO IMPROPER COUNTY/VENUE               PAGE 2
     injustices on any other party. CPRC 15.002(b)(3). However, transferring the

V   above cause would at least give the average person the feeling that the

    Appellant's brief would be adjudicated fairly. The Appellant is requesting

    this Court to transfer the above cause to a venue that is not a County of

    proper venue for justice and for Drake to obtain possibility a fair and

    impartial judgment and hearing. CPRC §15.002(b).

          5.      A party should file a motion for change of venue normally with

    its answer or as soon as it is apparent that change of venue is necessary.

    Appellant therefore asks that the above cause of action is transferred before

    the Court has had an opportunity to review his brief. CPRC 15.002(b).

    However, maintaining this appeal in this Court, with even an appearance of

    prejudice and biasness toward the Appellant is justifiable reasons to transfer.

          6.     In closing, being that Appellant will be filing a federal lawsuit

    where he will name justices of this Court, as well as several other employees

    of this Court, it would be better if the above cause is transferred as pled
    herein. For these reasons, Appellant Eric Drake respectfully requests that the

    Court transfer the above cause from its venue (Travis County) to the Twelve

    Appeals Court in Texas before making any other rulings or decisions in the

    above cause. Appellant requests a hearing on his motion to transfer.


    APPELLANT'S MOTION TO TRANSFER TO IMPROPER COUNTY/VENUE                PAGE 3
                                              Respectfully submitted,




                                             EfTc Drake
                                             Pro-Se
                                             P.O. Box 833688
                                             Richardson, Texas 75083
                                             214-477-9288




                   CERTIFCATION OF CONFERENCE



       Plaintiff, Eric Drake attempted to conference with Kristina Kastl of
Kastl Law Firm by she has repeatedly refused to conference with the
Plaintiff. After the third requests, Plaintiff submits this motion to the Court
for its determination. Plaintiff also attempted to conference with Scot
Graydon, (the unethical assistant attorney general who perjured himself
before the trial court on August 19, 2014), but Mr. Graydon has repeatedly
refused likewise to conference with the Plaintiff. David Harris, is
representing a judge in Dallas County, but it would appear that Mr. Harris is
no longer an assistant attorney general—at least from the information
Plaintiff received. Frank Waite has repeatedly conference with the Plaintiff
and has repeatedly said that he has no objections in the Plaintiffs filing,
although the Appellant as he has not been able to reach Mr. Waite by
telephone after repeated attempts. The Dallas District Attorneys office was
closed a few days because of the weather. Therefore the Appellant files this
motion with the Court for its ruling and decisions.




                                               Eric Drake



APPELLANT'S MOTION TO TRANSFER TO IMPROPER COUNTY/VENUE                 PAGE 4
                       CERTIFICATE OF SERVICE


      I hereby certify that on March 2, 2015, I served the foregoing
"MOTION TO TRANSFER," by causing one paper copy Hand Delivered to
the Clerk of the Court of the Travis County Clerk of Court in Austin, and a
copy forwarded to all other parties or defendants through their legal counsel
by U.S. Mail that are named herein.

Scot Graydon
300 West 15th Street, Ste 2
Austin, Texas 78701
512-475-4413


David Harris
300 West 15th Street, Ste 2
Austin, Texas 78701
Telephone: 512-475-4413

Kastl Law P.C.
4144 N. Central Expressway
Ste 300, Dallas, Texas 75204
Telephone: 214-821-0230

Vikki Ogden
411 Elm Street, Ste 500
Dallas, Texas 75202
Telephone: 214-653-7568




                                         -^Eric Drake




APPELLANT'S MOTION TO TRANSFER TO IMPROPER COUNTY/VENUE              PAGE 5